Citation Nr: 1309548	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma.

2.  Entitlement to service connection for depression, to include insomnia.

3.  Entitlement to service connection for a stomach disability, to include heartburn and chronic diarrhea.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a post-traumatic disorder (PTSD).

6.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1998 until May 1998 and on active duty from February 2003 until October 2003, including a tour of duty in Saudi Arabia from May 2003 until October 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a respiratory disability, a stomach disability, a right foot disability, PTSD and a skin disability are being REMANDED and are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Major depressive disorder is related to the Veteran's active service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In the present case, letters sent to the Veteran in April 2008 and February 2009 fully addressed all notice elements.  The claim was readjudicated in a May 2010 statement of the case.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes the Veteran's service treatment records, VA outpatient treatment records, statements from the Veteran's employer and lay statements of the Veteran, friends and family.  

The Board notes that a VA examination has not been obtained; however, in this case, there is no duty on the part of VA to provide another medical examination as the evidence is sufficient to grant the claim.  38 C.F.R. § 3.159(c)(4); See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken. Given the results favorable to the Veteran, further development would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Law and Analysis

The Veteran seeks service connection for major depressive disorder.  The Court has indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has considered whether the issue should be recharacterized; however, the record only reflects diagnoses of major depressive disorder and mood disorder.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 161 (4th ed. 1994) (indicating that mood disorders include depressive disorders, bipolar disorders, mood disorder due to a general medical condition, and substance induced mood disorder.).  To the extent to which the Veteran seeks service connection for posttraumatic stress disorder, that claim is being remanded for further development.  

As explained above, this is a case where some of the service treatment records are unavailable.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Several alternative paths to service connection exists for certain chronic diseases identified in 38 C.F.R. §3.309(a).  Service connection may be awarded if a chronic disease, such as certain types of psychoses, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, ---F.3d ---, No. 2011-7184, 2013 WL 628429, *5-6 (C.A. Fed. Feb. 21, 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 2013 WL 628429, at * 4.  38 C.F.R. § 3.384 defines psychosis as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

The Veteran submitted a January 2013 statement of a private psychologist that indicated the Veteran had a diagnosis of major depressive disorder.  VA outpatient treatment records also reflect diagnoses of major depressive disorder and mood disorder.  The remaining questions, therefore, are whether there is evidence of an inservice occurrence of an injury or disease and whether there is competent evidence of a nexus or relationship between the current disability and the inservice disease or injury. 

Service treatment records fail to reflect any complaints, treatment or diagnoses of major depressive disorder, or any other psychiatric disability.  In fact, the Veteran denied a history of nervous trouble of any sort and depression or excessive worry and indicated he had never been treated for a mental condition on his July 1996, August 2001 and October 2003 reports of medical history.  Similarly, retention examinations performed in July 1996 and August 2001 indicated the Veteran's psychiatric condition was normal and the October 2003 examination conducted in connection with the Veteran's separation from service also described the Veteran's psychiatric condition as normal.  

In a January 2009 statement, however, the Veteran explained that he did not go to sick call on active duty but indicated he noticed he was angry and depressed during service and it got worse with his deployment.  The Veteran is competent to describe symptoms, such as depressed mood, that he has experienced.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  Furthermore, the Board finds the Veteran's report of symptoms of depression during service to be credible as his description of symptoms has been consistent throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Additionally, the Veteran provided competent and credible statements of his spouse and Major S.P. who related that the Veteran seemed depressed during his training and even indicated that his spouse was granted special permission to travel to Wisconsin to calm him down during this training.  

The final element is competent evidence of a nexus between the current major depressive disorder and service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) 

The evidence for consideration includes VA outpatient treatment records, private medical records and lay statements.  In the present case, although some VA records, such as records from January 2010 until March 2010, suggest the Veteran's mood disorder is related to his overall medical condition, these records do not include any rationale for that opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, they are accorded little probative value.

Significantly, the Veteran submitted a January 2013 statement of a private psychologist who indicated the Veteran had major depressive disorder.  The psychologist explained that although the treatment records were silent as to depression the evidence as a whole indicated that those who knew him were concerned about him and believed he was depressed during service.  The psychologist indicated that a prior November 2008 treatment record also reported that the Veteran described the onset of depression as his deployment in 2003 as his son had just been born which was consistent with the other lay statements of record.  The psychologist noted that the Veteran first presented for treatment in May 2006 and at that time he reported ups and downs since his return from deployment.  While more recent records cite the respiratory condition as a factor in depression, the psychologist pointed out that this does not negate the fact that the Veteran developed depression prior to the time when his respiratory condition significantly worsened.  The psychologist concluded that it was more likely than not that the Veteran's deployment to the Middle East precipitated the development of his major depressive disorder.  The Board finds this opinion to be particularly probative as it was based upon a thorough review of the claims file, lay statements, and subjective history of the Veteran and included a detailed rationale for the opinion offered.  

Accordingly, the record reflects the Veteran first experienced symptoms of depression during service, has a current diagnosis of major depressive disorder and includes an opinion of a private psychologist linking the major depressive disorder to the symptoms during service.  As such, service connection for major depressive disorder is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for major depressive disorder is granted.


REMAND

A review of the record reflects that further development is warranted.  As an initial matter, there appear to be relevant treatment records that have not yet been obtained.  A January 2010 VA outpatient treatment record noted that the Veteran missed appointments in December as he was hospitalized at the Auxillo Mutuo Hospital due to asthma.  Other VA records also noted the Veteran was treated in the emergency room for asthma exacerbations, but do not specify the hospital where the Veteran was seen.  While some records from Hospital Auxilio Mutuo and Hospital HIMA were submitted by the Veteran, these records were sent in 2008.  Accordingly, updated records, to include records of the January 2010 hospitalization, should be requested.  Similarly, a May 2005 VA outpatient treatment record noted the Veteran had previously tested positive for H. Pylori and was treated by a private gastroenterologist.  A July 2008 VA outpatient treatment record noted the Veteran treated with a private gastroenterologist, F.R., and private pneumologist, Dr. S.  Records from these private physicians are not associated with the claims file and should be obtained.  38 C.F.R. § 3.159.

The record reflects the Veteran treated for various conditions at the San Juan VA medical center; however, the most recent VA treatment records in the claims file are from May 2011.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  38 C.F.R. § 3.159 (c)(2).  Accordingly, updated medical records must be requested on remand. 

Additionally, the Veteran's spouse indicated that the Veteran treated at the "PTSD clinic at VA."  While VA outpatient treatment records include significant mental health treatment records, there are no records from a PTSD clinic.  In this regard, the Board notes that VA has several specialized outpatient PTSD programs and it is unclear from the record whether the Veteran treated with any of these programs.  See, e.g. http://www.ptsd.va.gov/public/pages/va-ptsd-treatment-programs.asp.  As the claims are being remanded for updated records, a thorough search for any additional relevant mental health treatment records should also be undertaken.  

Respiratory Disability

The Veteran asserts that exposure to oil fires and sandstorms caused his respiratory disability.  His treatment records reflect diagnoses of asthma, ventilatory impairment, chronic obstructive pulmonary disease (COPD) and a pulmonary nodule.  Service treatment records include an October 2003 post-deployment report of medical history on which the Veteran reported exposure to oil fire, exhaust fumes, noise, vibration, pollution and sand.  Significantly, the Veteran submitted a January 2010 statement of Dr. E. who indicated that the COPD and exacerbations were new for the Veteran since it started while on active duty prior to 2007; however, no rationale for the opinion was provided.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the current disabilities, the exposure to sandstorms and oil fires during service and the medical evidence indicating the respiratory disability may be related to the Veteran's service, the Board is of the opinion that a VA examination is warranted to determine the nature and etiology of nay currently diagnosed respiratory condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  Records from Auxillo Mutuo Hospital, Dr. S, and Dr. F.R., should be requested and associated with the claims file.  

The RO/AMC should also ensure all relevant VA treatment records since May 2011 are associated with the claims file.  The RO/AMC should also request records from a VA PTSD clinic, including but not limited to group therapy and Vet Center records, and associate them with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed respiratory disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, including, but not limited to asthma, COPD, pulmonary nodules, and ventilatory impairment, was incurred in or aggravated by military service, including the reported exposure to oil fires, sandstorms, and other environmental hazards. 

The claims file should be reviewed in conjunction with this request.  A thorough rationale should be provided for all opinions expressed.   

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims, including the conduct of any additional VA examinations.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


